248 S.W.3d 689 (2008)
Henry L. JAMES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68548.
Missouri Court of Appeals, Western District.
April 1, 2008.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. MacKelprang, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, LISA HARDWICK, Judge and JAMES WELSH, Judge.


*690 ORDER

PER CURIAM.
Henry James appeals the denial of his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 (2007). James pled guilty to possessing an illegal weapon, was sentenced, and released on probation. Prior to the expiration of the probationary period, James violated the terms of his probation and the court issued a capias warrant for his arrest. James was not apprehended and his sentence imposed, however, until after the probationary period had expired. After the court executed the suspended sentence, James sought the vacation of the sentence. He now appeals claiming that the sentencing court lacked jurisdiction because the probationary period had expired and the court failed to take every reasonable effort to notify James and conduct a hearing. We affirm the motion court's judgment. Rule 84.16(b).